DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3, 4 and 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tagome et al. (hereinafter Tagome, US 2011/0057591 A1).
For claim 1, Tagome discloses a power conversion device, which is to be mounted to a vehicle configured to travel by using a drive motor as a motive power source (Fig. 1 of Tagome discloses a power conversion device “motor drive system”, which is to be mounted to a vehicle configured to travel by using a drive motor 41 as a motive power source – see Tagome, Figs. 1 and 28-30, paragraphs [0046]-[0047], [0186], [0194] and [0200]),
the power conversion device comprising an inverter for the drive motor, which is configured to control the drive motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of Tagome discloses the power conversion device 100 comprising an inverter 101, 102 and 
wherein each of the plurality of power semiconductor elements that form the inverter for the drive motor is formed of a wide band gap semiconductor (Fig. 1 of Tagome discloses each of the plurality of power semiconductor elements that form the inverter 101/102/103 for the drive motor 41 is formed of a wide band gap semiconductor – see Tagome, Fig. 1, paragraph [0185] and claim 9).
For claim 3, Tagome discloses the power conversion device according to claim 1,
wherein the drive motor includes a first drive motor and a second drive motor (Fig. 30 of Tagome discloses the drive motor 402a-402d includes a first drive motor 402c and a second drive motor 402d – see Tagome, Fig. 30, paragraphs [0200]-[0201]),
wherein the inverter for the drive motor includes an inverter for the first drive motor, which is configured to control the first drive motor, and an inverter for the second drive motor, which is configured to control the second drive motor (Fig. 30 of Tagome disclose the inverter 401a-401d for the drive motor 402a-402d includes an inverter 401c for the first drive motor 402c, which is configured to control the first drive motor 402c, and an inverter 401d for the second drive motor 402d, which is configured to control the second drive motor 402d– see Tagome, Fig. 30, paragraphs [0200]-[0201]), and
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the first drive motor and the inverter for the second drive motor is formed of a wide band gap semiconductor (see Tagome, Fig. 1, paragraph [0185] and claim 9).
For claim 4, Tagome discloses the power conversion device according to claim 1, further comprising:

an inverter for the power generation motor, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 29 of Tagome discloses an inverter 401b for the power generation motor 402b, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control – see Tagome, Figs. 1 and 29, paragraphs [0048]-[0050] and [0197]-[0198]),
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the drive motor and the inverter for the power generation motor is formed of a wide band gap semiconductor (see Tagome, Fig. 1, paragraph [0185] and claim 9).
For claim 11, Tagome discloses the power conversion device according to claim 1, wherein the drive motor includes a double three-phase motor (Figs. 1, 14 and 30 of Tagome discloses the drive motor 402a-402d which includes a double three-phase motor 44 – see Tagome, Figs. 1, 14 and 30, paragraphs [0049], lines 1-10; [0110]-[0111]; [0114] and [0203]).
For claim 12, Tagome discloses the power conversion device according to claim 3, wherein the first drive motor includes a double three-phase motor (Figs. 1, 14 and 30 of Tagome discloses the first drive motor 402a which includes a double three-phase motor 44 – see Tagome, Figs. 1, 14 and 30, paragraphs [0049], lines 1-10; [0110]-[0111]; [0114] and [0203]).
For claim 13, Tagome discloses the power conversion device according to claim 3, wherein the second drive motor includes a double three-phase motor (Figs. 1, 14 and 30 of Tagome discloses the second drive motor 402b which includes a double three-phase motor 44 – see Tagome, Figs. 1, 14 and 30, paragraphs [0049], lines 1-10; [0110]-[0111]; [0114] and [0203]).
For claim 14, Tagome discloses the power conversion device according to claim 3, wherein the first drive motor and the second drive motor each include a double three-phase motor (Figs. 1, 14 and 30 of Tagome discloses the first drive motor 402a  and the second drive motor 402b which include a double three-phase motor 44 – see Tagome, Figs. 1, 14 and 30, paragraphs [0049], lines 1-10; [0110]-[0111]; [0114] and [0203]).
For claim 15, Tagome discloses the power conversion device according to claim 4, wherein the power generation motor includes a double three-phase motor (Figs. 1, 14 and 29 of Tagome disclose a power generation motor 402b which includes a double three-phase motor – see Tagome, Figs. 1, 14 and 29, paragraphs [0049], lines 1-10; [0110]-[0111], [0114] and [0194]-[0197]).
For claim 16, Tagome discloses the power conversion device according to claim 4, wherein the drive motor and the power generation motor each include a double three-phase motor (see Tagome, Figs. 1, 14, 29 and 30, paragraphs [0049], lines 1-10; [0110]-[0111], [0114]; [0194]-[0197] and [0203]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Tagome et al. (hereinafter Tagome, US 2011/0057591 A1) in view of King et al. (hereinafter King, US 2015/0210171 A1).
For claim 2, Tagome discloses all limitation as applied to claim 1 above. Tagome does not disclose a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the drive motor by having a plurality of power semiconductor elements subjected to switching control. However, King discloses a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the drive motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses DC-DC voltage converter 30 and DC-DC voltage converter 32 which altogether constitute a DCDC converter 30, 32 configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter 50,48 for the drive motor 82,74 by having a plurality of power semiconductor elements (36, 38) subjected to switching control via control line 98 from controller 96 – see King, Fig. 1, paragraphs [0023], lines 1-11 and [0029], lines 1-14). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the drive motor and the DCDC converter is formed of a wide band gap semiconductor (see Tagome, Fig. 1, paragraph [0185] and claim 9).
For claim 5, Tagome discloses the power conversion device according to claim 1,
wherein the drive motor includes a first drive motor and a second drive motor (Fig. 30 of Tagome discloses the drive motor 402a-402d which includes a first drive motor 402c and a second drive motor 402d – see Tagome, Fig. 30, paragraphs [0200]-[0201]), wherein the inverter for the drive motor includes an inverter for the first drive motor, which is configured to control the first drive motor, and an inverter 
Tagome discloses the power conversion device which does not comprise a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to both the inverter for the first drive motor and the inverter for the second drive motor by having a plurality of power semiconductor elements subjected to switching control.
However, King discloses a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to both the inverter for the first drive motor and the inverter for the second drive motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses DC-DC voltage converter 30 and DC-DC voltage converter 32 which altogether constitute a DCDC converter 30, 32 configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to both the inverter 50 for the first drive motor 82 and the inverter 48 for the second drive motor 74 by having a plurality of power semiconductor elements (36, 38) subjected to switching control via control line 98 from controller 96 – see King, Fig. 1, paragraphs [0023], lines 1-11 and [0029], lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),

For claim 6, Tagome discloses the power conversion device according to claim 1, further comprising:
a power generation motor configured to generate power from output of an engine (Fig. 29 of Tagome disclose a power generation motor 402b configured to generate power from output of an engine 407 – see Tagome, Fig. 29, paragraphs [0194]-[0195] and [0197]);
an inverter for the power generation motor, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 29 of Tagome discloses an inverter 401b for the power generation motor 402b, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control – see Tagome, Figs. 1 and 29, paragraphs [0048]-[0050] and [0197]-[0198]).
Tagome does not disclose a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to both the inverter for the first drive motor and the inverter for the power generation motor by having a plurality of power semiconductor elements subjected to switching control.
However, King discloses a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to both the inverter for the first drive motor and the inverter for the power generation motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses DC-DC voltage converter 30 and DC-DC voltage converter 32 which altogether constitute a DCDC converter 30, 32 configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to both the inverter 50 for the first drive motor 82 and the inverter 48 for the power generation motor 74 by having 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the drive motor, the inverter for the power generation motor, and the DCDC converter is formed of a wide band gap semiconductor (see Tagome, Fig. 1, paragraph [0185] and claim 9).
For claim 7, Tagome discloses the power conversion device according to claim 1,
wherein the drive motor includes a first drive motor and a second drive motor (Fig. 30 of Tagome discloses the drive motor 402a-402d includes a first drive motor 402c and a second drive motor 402d – see Tagome, Fig. 30, paragraphs [0200]-[0201]),
wherein the inverter for the drive motor includes an inverter for the first drive motor, which is configured to control the first drive motor, and an inverter for the second drive motor, which is configured to control the second drive motor (Fig. 30 of Tagome disclose the inverter 401a-401d for the drive motor 402a-402d includes an inverter 401c for the first drive motor 402c, which is configured to control the first drive motor 402c, and an inverter 401d for the second drive motor 402d, which is configured to control the second drive motor 402d– see Tagome, Fig. 30, paragraphs [0200]-[0201]).
Tagome discloses the power conversion device which does not comprise a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to any one of the inverter for the first drive motor and the inverter for the second drive motor by having a plurality of power semiconductor elements subjected to switching control.

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the first drive motor, the inverter for the second drive motor, and the DCDC converter is formed of a wide band gap semiconductor (see Tagome, Fig. 1, paragraph [0185] and claim 9).
For claim 8, Tagome discloses the power conversion device according to claim 1, further comprising: 
a power generation motor configured to generate power from output of an engine (Fig. 29 of Tagome disclose a power generation motor 402b configured to generate power from output of an engine 407 – see Tagome, Fig. 29, paragraphs [0194]-[0195] and [0197]);
an inverter for the power generation motor, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 29 of 
Tagome does not disclose a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to any one of the inverter for the first drive motor and the inverter for the power generation motor by having a plurality of power semiconductor elements subjected to switching control.
However, King discloses a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to any one of the inverter for the first drive motor and the inverter for the power generation motor  by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses DC-DC voltage converter 30 and DC-DC voltage converter 32 which altogether constitute a DCDC converter 30, 32 configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to any one of the inverter 50 for the first drive motor 82 and the inverter  48 for the power generation motor 74 by having a plurality of power semiconductor elements (36, 38) subjected to switching control via control line 98 from controller 96 – see King, Fig. 1, paragraphs [0023], lines 1-11 and [0029], lines 1-14). 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),

For claim 9, Tagome discloses the power conversion device according to claim 1,
wherein the drive motor includes a first drive motor and a second drive motor (Fig. 30 of Tagome discloses the drive motor 402a-402d includes a first drive motor 402c and a second drive motor 402d – see Tagome, Fig. 30, paragraphs [0200]-[0201]),
wherein the inverter for the drive motor includes an inverter for the first drive motor, which is configured to control the first drive motor, and an inverter for the second drive motor, which is configured to control the second drive motor (Fig. 30 of Tagome disclose the inverter 401a-401d for the drive motor 402a-402d includes an inverter 401c for the first drive motor 402c, which is configured to control the first drive motor 402c, and an inverter 401d for the second drive motor 402d, which is configured to control the second drive motor 402d– see Tagome, Fig. 30, paragraphs [0200]-[0201]),
Tagome discloses the power conversion device which does not comprise:
a first DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the first drive motor by having a plurality of power semiconductor elements subjected to switching control; and 
a second DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the second drive motor by having a plurality of power semiconductor elements subjected to switching control a DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to any one of the inverter for the first drive motor and the inverter for the second drive motor by having a plurality of power semiconductor elements subjected to switching control.
However, King discloses the power conversion device which comprise:

and the inverter 48 for the second drive motor 74 by having a plurality of power semiconductor elements (36, 38) subjected to switching control via control line 98 from controller 96 – see King, Fig. 1, paragraphs [0023], lines 1-11 and [0029], lines 1-14); and 
a second DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the second drive motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses second DC-DC voltage converter 32 which is configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter 48 for the second drive motor 74 by having a plurality of power semiconductor elements (36,38) subjected to switching control via control line 98 from controller 96 -- see King, Fig. 1, paragraphs [0023], lines 1-11 and [0029], lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the first drive motor, the inverter for the second drive motor, the first DCDC converter, and 
For claim 10, Tagome discloses the power conversion device according to claim 1, further comprising: 
a power generation motor configured to generate power from output of an engine (Fig. 29 of Tagome disclose a power generation motor 402b configured to generate power from output of an engine 407 – see Tagome, Fig. 29, paragraphs [0194]-[0195] and [0197]); and 
an inverter for the power generation motor, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 29 of Tagome discloses an inverter 401b for the power generation motor 402b, which is configured to control the power generation motor by having a plurality of power semiconductor elements subjected to switching control – see Tagome, Figs. 1 and 29, paragraphs [0048]-[0050] and [0197]-[0198]).
Tagome does not disclose:
a first DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the first drive motor by having a plurality of power semiconductor elements subjected to switching control; and 
a second DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the power generation motor by having a plurality of power semiconductor elements subjected to switching control.
However, King discloses the power conversion device which comprise:
a first DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the first drive motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses first DC-DC voltage converter 30 which is configured to raise a DC input voltage based on a voltage command value 
a second DCDC converter configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter for the power generation motor by having a plurality of power semiconductor elements subjected to switching control (Fig. 1 of King discloses second DC-DC voltage converter 32 which is configured to raise a DC input voltage based on a voltage command value to generate an output voltage to be applied to the inverter 48 for the power generation motor 74 by having a plurality of power semiconductor elements (36,38) subjected to switching control via control line 98 from controller 96 -- see King, Fig. 1, paragraphs [0023], lines 1-11 and [0029], lines 1-14).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of King for purpose of increasing the operative efficiency of the motor control system.
Tagome in view of King disclose the plurality of power semiconductor elements (see Tagome, Fig. 1, paragraphs [0048], lines 1-7 and [0185], lines 1-5; and King, Fig. 1, paragraph [0023]),
wherein each of the plurality of power semiconductor elements that form at least one of the inverter for the drive motor, the inverter for the power generation motor, the first DCDC converter, and the second DCDC converter is formed of a wide band gap semiconductor (see Tagome, Fig. 1, paragraph [0185] and claim 9).
Claims 17, 20-22, 24-26, 28-30 and 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Tagome et al. (hereinafter Tagome, US 2011/0057591 A1) in view of MiYama et al. (hereinafter Miyama, US 2017/0019050 A1).
For claim 17, Tagome discloses all limitation as applied to claim 1 above. Tagome does not disclose a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor and a loss of the inverter for the drive motor.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor and a loss of the inverter for the drive motor (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 20, Tagome discloses all limitation as applied to claim 1 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor; and
a motor rotation speed detection unit configured to detect a rotation speed of the drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency 
a motor rotation speed detection unit configured to detect a rotation speed of the drive motor (Fig. 6 of Miyama discloses a motor rotation speed detection unit 307 which configured to detect a rotation speed of the drive motor 3 – see Miyama, Fig. 6, paragraphs [0066], lines 4-5),
wherein the carrier frequency setting unit is configured to set the carrier frequency (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
Tagome in view of Miyama disclose the carrier frequency setting unit which is configured to set the carrier frequency to a higher level as the rotation speed of the drive motor becomes higher (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088] and see Tagome, paragraph [0178]).
For claim 21, Tagome discloses all limitation as applied to claim 1 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor; and
a motor torque detection unit configured to detect a torque of the drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the drive motor becomes higher.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency 
a motor torque detection unit configured to detect a torque of the drive motor (see Miyama, Fig. 6, paragraph [0068]. It is noted that a motor torque is proportional to the product of magnetic flux and the armature current. The motor current varies in relation to the amount of a motor torque. Thus, detecting the current flowing to the motor is related to detecting the motor torque),
wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the drive motor becomes higher (see Miyama, Fig. 6, paragraphs [0077]-[0079] and [0087]-[0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 22, Tagome discloses all limitation as applied to claim 3 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the first drive motor and a loss of the inverter for the first drive motor.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the first drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 24, Tagome discloses all limitation as applied to claim 3 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor; and
a motor rotation speed detection unit configured to detect a rotation speed of the first drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the first drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]); and
a motor rotation speed detection unit configured to detect a rotation speed of the first drive motor (Fig. 6 of Miyama discloses a motor rotation speed detection unit 307 which configured to detect a rotation speed of the first drive motor 3 – see Miyama, Fig. 6, paragraphs [0066], lines 4-5),
wherein the carrier frequency setting unit is configured to set the carrier frequency (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).

Tagome in view of Miyama disclose the carrier frequency setting unit which is configured to set the carrier frequency to a higher level as the rotation speed of the first drive motor becomes higher (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088] and see Tagome, paragraph [0178]).
For claim 25, Tagome discloses all limitation as applied to claim 3 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor; and
a motor torque detection unit configured to detect a torque of the first drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the first drive motor becomes higher.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the first drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]); and
a motor torque detection unit configured to detect a torque of the first drive motor (see Miyama, Fig. 6, paragraph [0068]. It is noted that a motor torque is proportional to the product of magnetic flux and the armature current. The motor current varies in relation to the amount of a motor torque. Thus, detecting the current flowing to the motor is related to detecting the motor torque),

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 26, Tagome discloses all limitation as applied to claim 3 above. Tagome does not a carrier frequency setting unit configured to set a carrier frequency of the inverter for the second drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the second drive motor and a loss of the inverter for the second drive motor.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the second drive motor and a loss of the inverter for the second drive motor (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome’s control system for the second drive motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 28, Tagome discloses all limitation as applied to claim 3 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the second drive motor; and
a motor rotation speed detection unit configured to detect a rotation speed of the second drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]); and
a motor rotation speed detection unit configured to detect a rotation speed of the drive motor (Fig. 6 of Miyama discloses a motor rotation speed detection unit 307 which configured to detect a rotation speed of the drive motor 3 – see Miyama, Fig. 6, paragraphs [0066], lines 4-5),
wherein the carrier frequency setting unit is configured to set the carrier frequency (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome’s control system for the second drive motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
Tagome in view of Miyama disclose the carrier frequency setting unit which is configured to set the carrier frequency to a higher level as the rotation speed of the second drive motor becomes higher (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088] and see Tagome, paragraph [0178]).
For claim 29, Tagome discloses all limitation as applied to claim 3 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the second drive motor; and
a motor torque detection unit configured to detect a torque of the second drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the second drive motor becomes higher.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]); and
a motor torque detection unit configured to detect a torque of the drive motor (see Miyama, Fig. 6, paragraph [0068]. It is noted that a motor torque is proportional to the product of magnetic flux and the armature current. The motor current varies in relation to the amount of a motor torque. Thus, detecting the current flowing to the motor is related to detecting the motor torque),
wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the drive motor becomes higher (see Miyama, Fig. 6, paragraphs [0077]-[0079] and [0087]-[0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome’s control system for the second drive motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.

For claim 30, Tagome discloses all limitation as applied to claim 4 above. Tagome does not disclose a carrier frequency setting unit configured to set a carrier frequency of the inverter for the power generation motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the power generation motor and a loss of the inverter for the power generation motor.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the power generation motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the power generation motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the power generation motor, a loss of the inverter for the power generation motor (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome’s control system for the power generation motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 33, Tagome discloses all limitation as applied to claim 4 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the power generation motor; and
a motor rotation speed detection unit configured to detect a rotation speed of the power generation motor,

However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]); and
a motor rotation speed detection unit configured to detect a rotation speed of the drive motor (Fig. 6 of Miyama discloses a motor rotation speed detection unit 307 which configured to detect a rotation speed of the drive motor 3 – see Miyama, Fig. 6, paragraphs [0066], lines 4-5),
wherein the carrier frequency setting unit is configured to set the carrier frequency (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome’s control system for the power generation motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
Tagome in view of Miyama disclose the carrier frequency setting unit which is configured to set the carrier frequency to a higher level as the rotation speed of the power generation motor becomes higher (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088] and see Tagome, paragraph [0178]).
For claim 34, Tagome discloses all limitation as applied to claim 4 above. Tagome does not disclose:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the power generation motor; and

wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the power generation motor becomes higher.
However, Miyama discloses:
a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]); and
a motor torque detection unit configured to detect a torque of the drive motor (see Miyama, Fig. 6, paragraph [0068]. It is noted that a motor torque is proportional to the product of magnetic flux and the armature current. The motor current varies in relation to the amount of a motor torque. Thus, detecting the current flowing to the motor is related to detecting the motor torque),
wherein the carrier frequency setting unit is configured to set the carrier frequency to a higher level as the torque of the drive motor becomes higher (see Miyama, Fig. 6, paragraphs [0077]-[0079] and [0087]-[0090]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome’s control system for the power generation motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
Claims 18-19, 23, 27 and 31-32 are rejected under 35 U.S.C. 103 as being unpatentable over Tagome et al. (hereinafter Tagome, US 2011/0057591 A1) in view of King et al. (hereinafter King, US 2015/0210171 A1), futher in view of Miyama et al. (hereinafter Miyama, US 2017/0019050 A1).
For claim 18, Tagome in view of King disclose all limitation as applied to claim 2 above. Tagome and King do not disclose a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive motor, and a loss of the DCDC converter.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive motor, and a loss of the DCDC converter (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome in view of King to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 19, Tagome in view of King disclose all limitation as applied to claim 10 above. Tagome and King do not a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive motor, and a loss of the first DCDC converter.

wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive motor, and a loss of the first DCDC converter (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome in view of King to incorporate teaching of Miyama for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 23, Tagome in view of King disclose all limitation as applied to claim 5 above. Tagome and King do not disclose a carrier frequency setting unit configured to set a carrier frequency of the inverter for the first drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the first drive motor, a loss of the inverter for the first drive motor, and a loss of the DCDC converter.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome in view of King for control the first drive motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claim 27, Tagome in view of King disclose all limitation as applied to claim 5 above. Tagome and King do not disclose a carrier frequency setting unit configured to set a carrier frequency of the inverter for the second drive motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the second drive motor, a loss of the inverter for the second drive motor, and a loss of the DCDC converter.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive motor, and a loss of the first DCDC converter (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome in view of King for control the second drive motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
For claims 31 and 32, Tagome in view of King disclose all limitation as applied to claim 6 or claim 10 above. Tagome and King do not disclose a carrier frequency setting unit configured to set a carrier frequency of the inverter for the power generation motor,
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the power generation motor, a loss of the inverter for the power generation motor, and a loss of the DCDC converter.
However, Miyama discloses a carrier frequency setting unit configured to set a carrier frequency of the inverter for the drive motor (Fig. 6 of Miyama discloses a carrier frequency setting unit 301 configured to set a carrier frequency of the inverter 312 for the drive motor 3 – see Miyama, Fig. 6, paragraphs [0063], [0074], [0078], [0087]-[0088]),
wherein the carrier frequency setting unit is configured to set the carrier frequency so as to minimize a total loss obtained by adding a loss of the drive motor, a loss of the inverter for the drive motor, and a loss of the first DCDC converter (see Miyama, Fig. 6, paragraphs [0063], [0078] and [0087]-[0088]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to modify teaching of Tagome in view of King for control the power generation motor to incorporate teaching of Miyama’s control system for the drive motor for purpose reducing an overall loss of the multi-group and multi-phase driving system.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THAI T DINH whose telephone number is (571)270-3852.  The examiner can normally be reached on (571)270-3852.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571)272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THAI T DINH/Primary Examiner, Art Unit 2846